Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,9-12,13-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5,12-17 of copending Application No. 16/345,932 in view of Huang et al. (US 2016/0247010), further in view of Jin et al. (US 2017/0351850).
Claim 1 of copending application ‘932 discloses the limitations of Claim 1 of instant application.
Although the claim limitations at are not identical, they are patentably distinct from each other, as they are similar and obvious variant thereof.
 Claim 1 of copending application does not disclose: A method comprising:  receiving, at a digital device, a user input corresponding to one or more fingerprints of a user, the user input being received at a touch-screen display comprising an optical fingerprint recognition sheet on a fingerprint contact portion; identifying, by the digital device, the one or more fingerprints received at the touch-screen display of the device from the light with the third incident angle (θB), and executing a command, by the digital device, in response to identification of the one or more fingerprints.
A method comprising:  receiving, at a digital device, a user input corresponding to one or more fingerprints of a user, the user input being received at a touch-screen display comprising an optical fingerprint recognition sheet on a fingerprint contact portion (fig.1,6- para.0020, 0027, 0031, 0034, 0058-0061,0067-0068--fingerprint 136, on transparent cover 102 that may include a touch sensing layer and fingerprint area 108), identifying, by the digital device, the one or more fingerprints received at the touch-screen display of the device from the light with the third incident angle (θB) (para. 0050-0052; para.0060- The total internal reflection is frustrated by the fingerprint ridge 136 such that the light ray 608 is scattered back toward the filter film 602. Two light rays 610, 611 are scattered at angles too wide to exceed the critical angle, and thus remain guided by the transparent cover 102. A third light ray 612 {read as third incident angle} is scattered at a narrow angle, thereby exceeding the critical angle. The light ray 612 is thus allowed to pass through the filter film 602 to reach the detector 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending application ‘932, with the teachings of Huang et al., the motivation being to provide user identification or authentication and allow little to no spreading of the fingerprint image (Huang-para.0011, 0060).
Copending application ‘932 in view of Huang et al. do not expressly disclose executing a command, by the digital device, in response to identification of the one or more fingerprints.
JIn et al. discloses executing a command, by the digital device, in response to identification of the one or more fingerprints (fig.5A-6A-para.0123-0124; fig.7-para.0133-0137,0143; fig.8A-para.0146; para.0171; fig.16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by copending application ‘932 in view of Huang et al., with the teachings of Jin et al, the motivation being to improve usability of an electronic device by 
Claims 9-12, 13-18 are disclosed by Claims 3-5, 12-17 of copending application ‘932, respectively. It is further noted that Claims 18, 19, 22 of copending application ‘932 further disclose features of Claim 1 of instant application (i.e a touch-screen display comprising an optical fingerprint recognition sheet on a fingerprint contact portion).
This is a provisional nonstatutory double patenting rejection.

Instant Application: 16/347,727
1. A method comprising:  receiving, at a digital device, a user input corresponding to one or more fingerprints of a user, the user input being received at a touch-screen display comprising an optical fingerprint recognition sheet on a fingerprint contact portion, and  
a sheet comprising: a lower base layer and 
a light control layer positioned on top of the lower base layer and having a first light control part and a second light control part,
Copending Application: 16/345,932
1. An optical sheet comprising plurality of layers, the plurality of layers including: 
a lower base layer; and 

a light control layer positioned on the lower base layer and having a first portion of the light control layer, a second light control, and a transparent base layer positioned on the light control layer, 

wherein an upper surface of the first light control part is adapted to transmit light received at a first indicident angle (θo) from the lower base layer through the upper surface of the first control part A) different from the first incident angle (θo), and  

A) different from the first incident angle (θo), and 

A) back at both the second incident angle (θA) and a third incident angle (θB) different from the second incident angle (θA), and 

wherein the lower surface of the second light control part is further adapted to transmit light received at the third incident angle (θB) through the lower surface of the second light control part at the the third incident angle ((θB),

identifying, by the digital device, the one or more fingerprints received at the touch-screen display of the device from the light with the third incident angle (θB), and

wherein the second portion of the light control layer is adapted to emit light incident on the upper surface of the second light control layer at the second incident angle (θA) as light with the second incident angle (θA) and light with a third incident angle (θB) different from the second incident angle (θA).


executing a command, by the digital device, in response to identification of the one or more fingerprints.




Response to Arguments
In light of applicant’s amendment and remarks filed 2/18/2021, the with respect to Claim 1, the 103 rejection has been withdrawn. 
Re the double patenting rejection, applicant requested for the double patenting to be held in abeyance. The double patenting rejection is maintained. 
Allowable Subject Matter
Claims 2-8, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627